Opinion by
Lewis, J., Johnson, J.,
concurring.
Upon the first argument of this case I confess I was fully of the opinion that the writ ought to issue, but after further and more mature consideration, I am satisfied my first conclusion was incorrect. Nor do I hesitate to say that I entered upon the examination of the case with a desire to grant the peremptory writ, if it could be done upon correct legal principles; because we all know it was the general understanding, not only among the first State officers, but among the people at large, that the salaries of such officers would be payable in gold and silver coin; and I deeply regret that the law will not afford the learned relator the relief to which in my judgment he is justly entitled. But the members of the profession well know that the law, though embodying the wisdom of centuries, though adorned by the learning and improved by the genius of profound jurists and great statesmen, has not yet attained to such perfection as to afford a remedy where justice gives a right. As in this case, whilst I believe the relator is justly entitled to the relief which he asks, yet I do not think the law warrants the issuance of the peremptory writ, and in this the law fails to meet the requirements of justice. But the reasons which have led me to my present conclusion appear to me so perfectly conclusive, that I could not consent to an affirmance of the judgment below without a consciousness that I had disregarded the letter of the law.
Before proceeding to the discussion of the questions upon which counsel for relator and myself differ, and that the real ground of difference may be better understood, I will mention the points in this case upon which we seem fully to agree: and first, I admit that gold coin and legal tender notes are in -legal contemplation *249equivalent, only for one purpose, namely: for the payment of debts public and private: that in the market there is an actual difference between these two currencies; second, that this is in no sense a proceeding to recover a debt; third, that it was the object of the framers of the Constitution so to regulate and fix the salaries of the Judges of the State as to place it out of the power of the legislative department to increase or diminish such compensation during the time for which they may be elected. I admit, if there be a present existing law of the Legislature making the relator’s salary payable in gold coin, and directing the Treasurer of State to set apart that kind of currency for its payment, that this writ ought to issue, and that in such case the setting apart by the Treasurer of legal tender notes would be no answer or defense to this proceeding. But in my opinion there is no such law, and here is the point upon which we differ. It is claimed on behalf of the relator, that his salary was fixed in the Constitution at $7,000 per annum; that, as there were at the time of the adoption of that instrument two kinds of lawful money current in this country, one being more valuable than the other, it became the duty of the Legislature at its first session, to specify the kind of money in which such salary should be paid; and having done so by making it payable in gold coin, which was the most valuable currency, that the Legislature could not during his term of office repeal that law or make his salary payable in the less valuable currency, because it is said such change would result in diminishing his compensation, which it is conceded cannot be done. I admit that if the change from one currency to another “ diminished ” the salary, in the sense in which that word is used in the Constitution, the Legislature had no right to make such change, and any law passed by it for that purpose would be unconstitutional and void. But in my opinion it was not the intention of the framers of the Constitution to place any restriction upon the will of the Legislature as to the kind of lawful money in which it should cause the salaries of the various officers to be paid, or to prohibit it from changing after it had once fixed the kind. The provision inhibiting the increase or diminution of an officer’s compensation during his term of office, can mean nothing more than that the number of dollars in lawful money of the United States *250shall not be increased or diminished during such term. And it being conceded that the relator’s salary is a debt, the law which changed the kind of dollars in which it should be paid is not repugnant to the Constitution, provided the same number of dollars in lawful money is maintained, as in such case it cannot be said that the salary is legally reduced, though in fact it may be. If my construction of the constitutional provision above referred to be correct, the correctness of the result to which I have arrived can hardly be questioned. That such is the proper construction I will hereafter endeavor to show.
It may be assumed, for the purposes of this case, that the Legislative power of a State is unlimited, except as it may be restricted by the Constitution and laws of the United States, and the Constitution of the particular State. It has not the power to enact any law conflicting with the Federal Constitution, the laws of Congress, or the Constitution of its particular State. With these restrictions, the Legislature of any State is perhaps as omnipotent in its legislative power as the British Parliament itself. It is conceded on all sides that the law by which the relator’s compensation was made payable in treasury notes instead of gold coin, and which repealed the law making it payable in coin, is not in conflict with any provision of the Federal Constitution, with any Act of Congress, or with the Constitution of this State, unless it diminished the relator’s salary, in which case it would of course- be unconstitutional. The provision with which it is claimed this law conflicts reads as follows: “ The Justices of the Supreme Court and District Judges shall each receive quarterly for their services a compensation to be fixed by law, and which shall not be increased or diminished during the term for which they shall have been elected, unless in case a vacancy occurs, in which case the successor of the former incumbent shall receive only such salary as may be provided by law at the time of his election or appointment.” {Vide Constitution, Art. VI, Sec. 15.) Does this section so restrain the power of the Legislature that it cannot constitutionally make the relator’s salary payable in legal tender notes, after having first made it payable in gold coin ? In my judgment it does not. Whilst it is perfectly apparent that this section of the Constitution prohibits the Legislature from *251reducing the number of dollars of lawful money to be paid during the term of an incumbent, I cannot believe it was intended that the actual or market value of the dollar itself was to be taken into consideration in determining whether such salary was increased or diminished.
It was known to the members of the Convention who framed the Constitution of this State, that the power of coining money and of declaring what should and should not be lawful money in the United States rested entirely with the Federal Congress. It was well known that the gold and silver dollar could at any time be debased, so that whilst its intrinsic value might be greatly diminished its nominal value would be the same. This is a power which Congress not only possesses, but which it has often exercised, and that power is, I apprehend, unlimited.
Can it be believed that the Constitution of this State has so trammeled the Legislature that it cannot make its entire revenue payable in the debased currency ? If it can do that, it would seem that it could, without violating the constitutional provisions above referred to, pay its officers in such debased coin at its nominal value. Again: although the members of the Constitutional Convention knew that the lawful money of the United States might at any time be debased, so that its intrinsic or actual value might be reduced to an unlimited extent, whilst its nominal value remained the same, yet they in express terms deprived the Legislature of the power of increasing the number of dollars, so as to make up the decrease in the real value of the dollar itself. If it were the intention to maintain the salary or compensation of officers at the same actual value during their entire term, the Legislature would not surely have been deprived of the power of nominally increasing such salary, (as it certainly is) whilst it was known that it might, at any session of Congress, be decreased in fact by a debasement of the coin. Being fully awai-e of the possibility of such action on the part of the Federal Congress, is it not fair to presume that the power to increase the nominal amount of the salary, so that it should not in fact be decreased by any such Act of Congress, would have been left with the Legislature ?
If this constitutional inhibition makes it incumbent on the State *252to pay its officers in currency of the same intrinsic or actual value during the entire term for which they may be elected, then it is evident that the Legislature might be compelled to collect the revenue of the State in dollars of the coinage of a particular year, those of a previous or subsequent year being perhaps of greater or less real value, or to send its Treasurer into the market to purchase a sufficient number of dollars of that special year’s coinage for the payment of its officers. It will hardly be contended that any such thing has ever been contemplated.
The same construction must be placed upon the Constitution of the State as is generally placed upon like language in other Constitutions. The Constitution of the United States declares that Justices of the Supreme Court “ shall at stated times receive for their services a compensation which shall not be diminished during their continuance in office.” (Art. Ill, Sec. 1.) In the year 1834, the gold coin of the United States was so debased that an eagle coined prior to that year was worth sixty-six cents more than the eagle coined after. Can it be claimed that the Judges in office at the time of such debasement could insist upon being paid in the money coined prior to the year 1834, or upon a sufficient increase in the number of dollars to make up the decrease in the real value of the dollar itself? That, I believe, was never claimed. If it be correct that the Constitution does not restrict or attempt to control the Legisla^ ture as to the kind of lawful money in which it shall pay the salaries of its officers, but only as to the number of such dollars, it follows, as an unavoidable conclusion, that a law simply' changing the kind of money in which a salary is made payable, but maintaining the same number of dollars in lawful money, could not be said to conflict with the constitutional provision under consideration.
But if this conclusion be incorrect, there is another answer to relator’s position, which seems to me entirely conclusive. The Act of Congress- making treasury notes lawful money and a legal tender for all debts, public and private, was the supreme law of the land at the time of the adoption of the Constitution of the State, and is above and must control that Constitution itself. Thus gold, and silver, and treasury notes to a limited extent, are made lawful money and a legal tender for all debts. So far as legislation of Congress can make gold and *253treasury notes equivalent for the payment of debts, it has been done. For that purpose the currencies are absolutely equivalent, dollar for dollar; and if there be any difference, it is the result of higher laws and causes, which Congress caanot control. No legislative Act could make them more perfectly equal than they are now. The value of all currency, as compared with other things, may be controlled by the demand and supply, as the value of anything else may be. That value no legislation can well control and govern. But by the sovereign power vested in it, Congress may make a paper dollar equivalent to a gold dollar for the payment of all debts. This it has done. The .law being supreme, it is made the duty of all the Courts of the country to treat treasury.notes as the exact equivalent of gold for the purposes mentioned in the Act of Congress. They have not the power to look upon that Act to ascertain the real or market value of either of the currencies. The law says that a piece of paper issued by the Government is a dollar, and lawful money for the payment of debts; it says nothing more with respect to the gold which is coined for the same purpose. When treasury notes are offered in payment for a debt, the Courts have no more right to inquire as to their market value, and pronounce them of that value- only, than they have to calculate the value of gold coin by the quantity of pure metal which it may contain. The Act of Congress alone determines the value of the paper dollar and the gold, when it is sought to use them for the payment of a debt, public or private. It is admitted that the relator’s salary, which was fixed in the Constitution at seven thousand dollars, and which was by the Legislature afterwards made payable in gold coin, is a debt. Upon this ■ there is no controversy. Now then, did the Act of the Legislature, making the salaries of the Justices of the Supreme Court payable in treasury notes, and repealing the former Act which made them payable in gold coin, diminish those salaries so as to make the Act repugnant to the Constitution ? Certainly not. Because the salary being a debt, and legal tender notes being equivalent to gold for the payment of it, there is no such diminution as the Courts can recognize.
As the Act, which it is said is unconstitutional, did not reduce the number of dollars fixed in the Constitution and the first Act of *254the Legislature, but only provided for the payment of the salaries in a currency which, though different in kind, is nevertheless equivalent to gold for the payment of such salaries, the relator’s compensation is not, in legal contemplation, reduced. Unless it can be said that treasury notes are not equivalent or equal to gold for the payment of a debt, I am unable to see how the Act in question can be declared unconstitutional.
True, this is not a proceeding for the recovery of a debt; but before the Act of the Legislature can be declared objectionable as diminishing relator’s salary, it becomes necessary to ascertain whether it is diminished — whether the Legislature, in repealing the Act by which his salary was made payable in gold, provided a substitute for the gold coin, which is legally equal to it.
Concluding as I have that it did provide such an equivalent, it follows that the law is not repugnant to the Constitution.
Judgment reversed.